Citation Nr: 1008309	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied entitlement to 
service connection for coronary artery disease (CAD).  

This claim was previously before the Board in February 2008, 
at which time entitlement to service connection for CAD, as 
secondary to service-connected diabetes mellitus, was denied.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  The record contains a 
Joint Motion for Remand, dated in August 2009, wherein the 
Veteran's attorney and the VA General Counsel agreed to 
remand the Veteran's claim.  In August 2009, a CAVC order was 
issued, remanding the Veteran's claim for reasons which will 
be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2009 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the February 2008 decision, 
and for compliance with the statutory duty to assist.

Specifically, the Joint Motion noted that VA is required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for benefits, to 
include providing an adequate medical examination.  See 
38 U.S.C.A. § 5103A; Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this context, the Joint Motion noted that, in 
denying the Veteran's claim of service connection for CAD, 
the Board relied, at least in part, on VA examination reports 
dated in February 2003 and March 2007 to conclude that the 
Veteran's CAD was not caused or aggravated by his service-
connected diabetes mellitus.  However, the Joint Motion noted 
that the medical opinions provided in the February 2003 and 
March 2007 VA examination reports do not support such a 
finding, as neither examiner addressed whether the Veteran's 
CAD was aggravated by his service-connected diabetes 
mellitus.  As such, the Joint Motion stated that a remand is 
required in order to obtain a medical examination that 
addresses whether the Veteran's CAD is aggravated by his 
service-connected diabetes mellitus.  

In addition to the foregoing, it appears that the physicians 
who conducted the February 2003 and March 2007 VA 
examinations did not consider the evidence showing the 
Veteran had elevated blood sugar readings in 1983, before he 
was diagnosed with diabetes mellitus.  Therefore, the Board 
finds that the medical evidence of record is insufficient on 
which to decide the claim, as the medical opinions are not 
based on all facts relevant to this claim.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the 
physician who conducts the VA examination on remand should 
review the entire claims file and render an opinion as to 
whether the Veteran's CAD is proximately due to, the result 
of, and/or aggravated by service-connected diabetes mellitus.  

For the foregoing reasons, the Board concludes that this case 
must be remanded in accordance with due process concerns and 
in order to undertake additional evidentiary development, as 
indicated in the CAVC remand.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine whether his 
current coronary artery disease (CAD) 
is proximately due to, the result of, 
and/or aggravated by service-connected 
diabetes mellitus.  Any and all studies 
deemed necessary by the examiner should 
be completed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
must reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

a.	The examiner is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 
percent) that CAD or any other 
currently diagnosed chronic heart 
disability is proximately due to, 
the result of, and/or aggravated 
by service-connected diabetes 
mellitus.  The examiner must 
provide an opinion as to each 
theory of entitlement represented 
above, e.g., whether CAD is 
proximately due to, the result of, 
and/or aggravated by service-
connected diabetes mellitus.  

b.	In answering the foregoing, the 
examiner is requested to consider 
the Veteran's medical history, 
including the diagnosis and 
progression of his coronary artery 
disease and service-connected 
diabetes mellitus, as reflected by 
the evidence of record.  

c.	In particular, the examiner should 
consider and address the 
significance, if any, of the 
evidence of elevated blood sugar 
in 1983, prior to the diagnosis of 
diabetes mellitus in 1990.  In 
this regard, the examiner should 
note that the Veteran's blood 
sugar on March 23, 1984 was "80," 
not "180" as reflected in a 
duplicate copy of a treatment 
record that appears to have been 
altered.  The examiner is 
requested to address the 
likelihood that the laboratory 
findings of elevated blood sugar 
in 1983 are sufficient to support 
a diagnosis of diabetes mellitus 
at that time.  

d.	Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


